By the Court.
This case was tried at the May, 1881, term of the district court of Nuckolls county, a jury being waived, the cause submitted to the court, and judgment rendered in favor of the defendant. The cause is brought into this *201court by petition in error. Tbe plaintiff in error has filed a motion, properly verified, suggesting diminution of the record, the alleged defects being the failure of the clerk to incorporate in the record tbe verdict of the jury in a former trial of the case, which took place in the year 1880, and also a motion for a new trial filed at that time. The verdict rendered at that time seems to have been set aside, and no question in relation to that.trial is now before the court. All matters in relation to that trial were therefore properly omitted from the record. Only such matter should be included in the record as is necessary to a correct understanding of the case, and if more than this is added the costs occasioned thereby will be taxed to the party at fault.
•The motion suggesting diminution is overruled.
Motion overruled.